                  Case 19-00183 Doc 44 Filed 05/08/20 Page 1 of 15
            Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 1 of 15



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   JOSEPH THOMAS JOHNSON, JR.,
       Plaintiff,

       v.
                                                        Civil Action No. ELH-19-2821
   STATE OF MARYLAND CENTRAL
   COLLECTIONS UNIT,
       Defendant.



                                 MEMORANDUM OPINION

       This matter is rooted in a Chapter 7 bankruptcy proceeding filed in the District of

Maryland by debtors Joseph Thomas Johnson, Jr. (“Johnson”) and Heather Rebecca Johnson.

See TJC-19-13235 (D. Md.).        In connection with the bankruptcy proceeding, the State of

Maryland Central Collection Unit (the “State” or “CCU”) initiated an adversary proceeding

against Johnson (ECF 4-1), contesting the dischargeability of debt under 11 U.S.C. § 523(a)(2).

See Adv. Pro. 19-00183. Pursuant to Fed. R. Civ. P. 12(b)(6) and Fed. R. Bankr. P. 7056,

Johnson moved to dismiss the adversary proceeding. See ECF 1 at 2, ¶ 2.1 The Bankruptcy

Court (Catliota, J.) denied the motion.

       Thereafter, in this Court, Johnson filed “Debtor’s Motion To Appeal Interlocutory

Order,” pursuant to 28 U.S.C. § 158(a)(2) and Fed. R. Bankr. P. 8001(b) and 8003. ECF 1

(“Motion”). The Motion is supported by several exhibits. ECF 1-1 to ECF 1-4. The State

opposes the Motion. ECF 2. The record was transmitted to this Court and is docketed at ECF 4.2


       1
        Rule 7056 is titled “Summary Judgment” and has no relevance here. Presumably, the
debtor meant to cite Rule 7012(b).
       2
         The record does not contain the underlying motion to dismiss, nor did the parties
provide the Court with a copy of it. However, the Court may take judicial notice of the filing of
                 Case 19-00183 Doc 44 Filed 05/08/20 Page 2 of 15
           Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 2 of 15



       No hearing is necessary to resolve the Motion. See Local Rule 105.6. For the reasons

that follow, I shall deny the Motion.

                             I.         Factual and Procedural Background3

       The Johnsons filed a petition for relief under Chapter 7 of the United States Bankruptcy

Code on March 12, 2019. ECF 4-1, ¶ 2. The State filed the adversary proceeding against

Johnson on June 6, 2019.          See ECF 4-1 at 5.   The State’s adversary action is captioned

“Complaint To Determine Dischargeability of Debt.” ECF 4-1 at 1. CCU submitted several

exhibits with its suit. See ECF 4-2 to ECF 4-7.

       In the adversary proceeding (ECF 4-1), CCU (denominated as plaintiff) alleged that

Johnson (denominated as defendant) filed claims in 2004 with the Maryland Department of

Labor, Licensing, and Regulation (“DLLR”), resulting in unemployment benefits paid to

Johnson to which he was not entitled.        Id. ¶¶ 9-13. According to the State, the DLLR had

notified Johnson of the eligibility requirements for unemployment benefits. Id. ¶ 9. The State

contends that while Johnson was receiving unemployment benefits, he “made express

representations to DLLR that [he] remained unemployed or underemployed and was eligible and

entitled to receive the unemployment benefit payments for each week DLLR paid the benefits.”

Id. ¶ 10. However, according to the State, between January 24, 2004 and April 17, 2004,

Johnson knowingly and falsely certified that he remained unemployed or underemployed,

collecting $2,728.00 in benefits, yet he was actually earning wages at that time. Id. ¶¶ 11-13.


the Motion and its content. See Fed. R. Civ. P. 201; Brown v. Ocwen Loan Servicing, LLC, PJM-
14-3454, 2015 WL 5008763, at *1 n.3 (D. Md. Aug. 20, 2015) (“A court may take judicial notice
of docket entries, pleadings, and papers in other cases….”), aff’d, 639 F. App’x 200 (4th Cir.
2016).
       3
         The factual summary is derived from the Motion and exhibits attached thereto (ECF 1),
as well as the record on appeal transmitted to this Court. ECF 4.

                                                  2
                  Case 19-00183 Doc 44 Filed 05/08/20 Page 3 of 15
            Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 3 of 15



        The State alleges that Johnson’s conduct violated, inter alia, Md. Code, § 8-1001 of the

Labor and Employment Article (“L.E.”). Id. ¶ 13. And, the Secretary of the DLLR determined

that Johnson “was not entitled to the unemployment benefits and that the benefits were paid as a

result of [his] fraudulent conduct. . . .” Id. ¶ 14. Further, the State alleged that Johnson was

“advised of his right to participate in a fact finding investigation” and “was given notice of the

determination and his appeal rights.” Id. According to the State, Johnson did not appeal the

Secretary’s determination. Id. ¶ 15.

        The State maintains that if the Secretary of DLLR “determines subsequent to the claim

filing that a claimant was not entitled to all or a portion of the benefits received, DLLR may

recover the overpaid benefits,” pursuant to L.E. § 8-809. Id. ¶ 7. The State also posits that if the

Secretary determines that the “claimant knowingly made a false statement or misrepresentation,

or knowingly failed to disclose a material fact to obtain or increase a benefit,” DLLR may also

recover “interest of 1.5% per month” on the outstanding amount of benefits. Id.

        DLLR averred that it referred the debt to CCU for collection on March 8, 2005. Id. ¶ 16.

Because of this referral, a “statutory 17% collection fee was assessed” on the debt, id. ¶ 16,

pursuant to Md. Code, State Finance and Procurement Article, § 3-304. Id. ¶ 8. As a result,

CCU claimed that, as of March 12, 2019, Johnson owed the State the sum of $10,300.69. Id. ¶

16. Moreover, according to the State, the debt owed by Johnson is not dischargeable under 11

U.S.C. § 523(a)(2)(A). Id. ¶ 17. This is because Johnson “received the money from DLLR by

false pretenses, false representations, or actual fraud. . . .” Id.4



        4
            In relevant part, 11 U.S.C § 523(a) states:

        (a) A discharge under section 727, 1141, 1192, 1228(a), 1228(b), or 1328(b) of
            this title does not discharge an individual debtor from any debt—


                                                    3
               Case 19-00183 Doc 44 Filed 05/08/20 Page 4 of 15
         Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 4 of 15



       As noted, Johnson moved to dismiss the adversary proceeding, pursuant to Rule 12(b)(6).

ECF 1, ¶ 2. He advanced two grounds. First, he claimed that “the statute of limitations

precluded” the State’s adversary proceeding. Second, he argued that the State’s “allegations fail

to meet the writing requirement of 11 U.S.C § 523(a)(2)(B).” Id.

       The Bankruptcy Court held a hearing on the Motion on August 7, 2019. ECF 1-4 at 4. In

a well reasoned Memorandum Decision (ECF 1-3) and Order (ECF 1-2) of August 30, 2019,

Judge Caliota denied Johnson’s Motion. Id.

       According to the Bankruptcy Court, in the motion to dismiss, Johnson contended, inter

alia, that representations with respect to unemployment constitute statements concerning

financial condition. ECF 1-3 at 7. Therefore, under 11 U.S.C. § 523(a)(2)(A), the “alleged

misrepresentations. . . must be in writing” in order to make them nondischargeable under 11

U.S.C. § 523(a)(2)(B). Id. at 8.

       The Bankruptcy Court observed that “if all other elements are met, a materially false

‘statement respecting the debtor’s. . . financial condition’ must be in writing to be excepted from

discharge.” Id. at 7. The court also noted that, under § 523(a)(2)(A), oral statements and implied

                                                 *****

               (2) for money, property, services, or an extension, renewal, or refinancing
               of credit, to the extent obtained by--
                       (A) false pretenses, a false representation, or actual fraud, other
                       than a statement respecting the debtor's or an insider's financial
                       condition;
                       (B) use of a statement in writing--
                                (i) that is materially false;
                                (ii) respecting the debtor's or an insider's financial
                                condition;
                                (iii) on which the creditor to whom the debtor is liable for
                                such money, property, services, or credit reasonably relied;
                                and
                                (iv) that the debtor caused to be made or published with
                                intent to deceive. . . .

                                                 4
                Case 19-00183 Doc 44 Filed 05/08/20 Page 5 of 15
          Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 5 of 15



statements “often provide a basis for a discharge exception….” Id. at 10. It explained that the

significant distinction is not whether statements are oral or written. Rather, it is whether the

statement is one that pertains to a debtor’s financial condition.          Id. And, it noted that

“[m]isrepresentations that are not respecting the debtor’s financial condition are excepted under

§ 523(a)(2)(A).” Id. at 7.

        Further, Judge Catliota determined that the State had adequately alleged that Johnson

“made an affirmative misrepresentation.” Id. at 9. According to the bankruptcy court, the

alleged misrepresentation “is not one respecting a debtor’s financial condition” and therefore it

“can provide the basis for a claim under [11 U.S.C.] § 523(a)(2)(A).” Id.

        The Bankruptcy Court also noted that Johnson argued “that a claim for money judgment

would be barred by Maryland’s three-year limitations period in Md. Code Ann., Cts. & Jud.

Proc. § 5-101.” Id. at 10. But, the court pointed out that the State did “not seek a money

judgment, but only a declaration that any amounts owed by [Johnson] to [the State] are excepted

from discharge under [11 U.S.C.] § 523(a)(2)(A).”             Id. Therefore, the Bankruptcy Court

“declin[ed] to resolve a dispute over whether the statute of limitations bars a claim that is not

asserted in the complaint.” Id.

        Additional facts are included, infra.

                                            II.       Discussion

                                                         A.

        Johnson seeks leave to appeal the denial of the Motion under 28 U.S.C. § 158(a)(2) and

Bankruptcy Rules 8001(b) and 8003. ECF 1 at 1. The jurisdiction of a district court to hear an

appeal from a bankruptcy court is conferred by 28 U.S.C. § 158(a), which provides, in relevant

part:


                                                  5
               Case 19-00183 Doc 44 Filed 05/08/20 Page 6 of 15
         Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 6 of 15



       (a) The district courts of the United States shall have jurisdiction to hear appeals
           (1) from final judgments, orders, and decrees;
           (2) from interlocutory orders and decrees issued under section 1121(d) of title
               11 increasing or reducing the time periods referred to in section 1121 of
               such title; and
           (3) with leave of the court, from other interlocutory orders and decrees[.]

       Thus, “by statute, an appeal of right exists… from a final judgment….” In re Rood, 426

B.R. 538, 546 (D. Md. 2010) (Chasanow, J.). Or, under § 158(a)(2), an interlocutory appeal may

be filed as to a decree issued under Section 1121(d).         Otherwise, under § 158(a)(3), an

appeal from an interlocutory order “may lie only upon obtaining leave of the court.” In re Rood,

426 B.R. at 546.

       In ECF 1, Johnson moved for leave to appeal under 28 U.S.C. § 158(a)(2).               That

provision is inapposite here, because the proposed appeal does not concern a decision of the

Bankruptcy Court involving 11 U.S.C. § 1121(d), as required by 28 U.S.C § 158(a)(2). Further,

as discussed below, the Bankruptcy Court’s denial of the Motion is not a final judgment under 11

U.S.C. § 158(a)(1). As a result, Section 158(a)(1) affords no ground for appeal at this time.

Johnson’s Motion should have been filed under 28 U.S.C. § 158(a)(3). See In re Minh Vu

Hoang, 2011 WL 6296839, at *1; In re Rood, 2010 WL 4923336, at *4. And, because the order

denying the motion to dismiss is interlocutory, Mr. Johnson may appeal only upon obtaining

leave of the court. See 28 U.S.C. § 158(a)(3); see also In re Rood, DKC-10-2651, 2010 WL

4923336, at *2 (D. Md. Nov. 29, 2010).

       “As a general rule, a final judgment under 28 U.S.C. § 1291 is ‘one which ends the

litigation . . . and leaves nothing for the court to do but execute the judgment.’” In re Hebb, 53

B.R. 1003, 1005 (D. Md. 1985) (quoting Catlin v. United States, 324 U.S. 229, 233 (1945)); see

In re Rood, 426 B.R. at 546. By contrast, an interlocutory order is “one which does not finally

determine a cause of action but only decides some intervening matter pertaining to the cause, and

                                                6
                  Case 19-00183 Doc 44 Filed 05/08/20 Page 7 of 15
            Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 7 of 15



which requires further steps to be taken to enable the court to adjudicate the cause on the

merits.” In re Hebb, 53 B.R. at 1005. See BLACK’S LAW DICTIONARY (10th ed. 2014) (defining

“interlocutory” as “interim or temporary; not constituting a final resolution of the whole

controversy”).

          To be sure, the concept of a final judgment in a bankruptcy proceeding is more forgiving

than the standard applied in civil proceedings under 28 U.S.C. § 1291. In Bullard v. Blue Hills

Bank, 575 U.S. 496, 135 S. Ct. 1686, 1692 (2015), the Supreme Court said: “A bankruptcy case

involves ‘an aggregation of individual controversies,’ many of which would exist as stand-alone

lawsuits but for the bankrupt status of the debtor. . . Accordingly, ‘Congress has long provided

that orders in bankruptcy cases may be immediately appealed if they finally dispose of discrete

disputes within the larger case.’” (Citations omitted); see Mort Ranta v. Gorman, 721 F.3d 241,

246 (4th Cir. 2013) (“[T]he concept of finality in bankruptcy traditionally has been applied in a

‘more pragmatic and less technical way’ than in other situations.”) (quoting McDow v.

Dudley, 662 F.3d 284, 287 (4th Cir. 2011)); In re Computer Learning Centers, Inc., 407 F.3d

656,   660     (4th   Cir.   2005)   (stating   that         orders   in    bankruptcy cases   “‘may    be

immediately appealed if      they finally dispose       of     discrete    disputes   within   the   larger

case’”) (quoting In re Saco Local Dev. Corp., 711 F.2d 441, 444 (1st Cir. 1983)); A.H. Robins

Co., Inc. v. Piccinin, 788 F.2d 994, 1009 (4th Cir. 1986) (stating that in the bankruptcy context,

the concept of finality “has traditionally been applied ‘in a more pragmatic and less technical

way . . . than in other situations’”) (quoting In re Amatex Corp., 755 F.2d 1034, 1039 (3d Cir.

1985)).

          Judge Chasanow explained in In re Rood, 426 B.R. at 546-47 (quoting In re Swyter, 263

B.R. 742, 746 (E.D. Va. 2001)):



                                                    7
               Case 19-00183 Doc 44 Filed 05/08/20 Page 8 of 15
         Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 8 of 15



       [C]onsiderations unique to bankruptcy appeals, such as the protracted nature of
       the proceedings and the large number of interested parties, require a less rigorous
       application of the finality rule. See [In re Saco, 711 F.2d] at 443-48. Put
       differently, “[t]o avoid the waste of time and resources that might result from
       reviewing discrete portions of the action only after a plan of reorganization is
       approved, courts have permitted appellate review of orders that in other contexts
       might be considered interlocutory.” Dalkon Shield, 828 F.2d at 241 (quoting In
       re Amatex Corp., 755 F.2d at 1039; see also In re Mason, 709 F.2d 1313, 1316
       (9th Cir. 1983) (holding that finality must be determined “in light of the unique
       nature of bankruptcy procedure and not with blind adherence to the rules of
       finality”). Thus, for example, the decision to appoint a trustee or an examiner is a
       final appealable order because to hold otherwise would delay review of the
       decision until “a final plan is approved” and “may well cause several years of
       hearings and negotiations to be wasted.” In re Amatex, 755 F.2d at 1040 (cited
       with approval in Dalkon Shield, 828 F.2d at 241). Furthermore, the decision to
       set aside the sale of a bankruptcy asset and to reopen proceedings is also final and
       appealable because it “finally determines” a creditor’s position vis-a-vis the
       debtor and places any resale of assets in considerable doubt. In re Irvin, 950 F.2d
       1318, 1319 (7th Cir. 1991); see In re Gould, 977 F.2d 1038, 1041 (7th Cir. 1992).
       In sum, these cases stand for the proposition that an order
       is final and appealable if it (i) finally determines or seriously affects a party’s
       substantive rights, or (ii) will cause irreparable harm to the losing party or waste
       judicial resources if the appeal is deferred until the conclusion of the bankruptcy
       case. See In re Mason, 709 F.2d at 1316 (citing R. LEVIN, BANKRUPTCY APPEALS,
       59 N.C. L. Rev. 967, 985-86 & n.140).

       Here, the Bankruptcy Court’s denial of Johnson’s Motion cannot be considered a final

judgment. The denial of the Motion did not finally determine the substantive claims, nor did it

“finally dispose of discrete disputes within the larger case.” In re Saco Local Dev. Corp., 711

F.2d at 444. To the contrary, the bankruptcy judge determined that, under the traditional analysis

of a motion to dismiss under Rule 12(b)(6), CCU stated a claim upon which relief could be

granted. As a result, the denial of the Motion merely permits the State to continue with its

adversary proceeding.

       I turn to consider whether leave to appeal is warranted.




                                                8
               Case 19-00183 Doc 44 Filed 05/08/20 Page 9 of 15
         Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 9 of 15



                                                      B.

       In HeiTech Services, Inc. v. Rowe, GJH-17-1319, 2017 WL 4838750, at *2 (D. Md. Oct.

24, 2017) (citations omitted), Judge Hazel of this Court explained the applicable standard:

       When deciding whether to grant leave to appeal an interlocutory order or decree
       of a bankruptcy court, the district court may employ an analysis similar to that
       applied when certifying interlocutory review by the circuit court of appeals
       under 28 U.S.C. § 1292(b). Under this analysis, leave to file an interlocutory
       appeal should be granted only when 1) the order involves a controlling question
       of law, 2) as to which there is substantial ground for a difference of opinion, and
       3) immediate appeal would materially advance the termination of the litigation.

(Quoting In re Pawlak, 520 B.R. 177, 182 (D. Md. 2014)); see KPMG Peat Marwick, LLP v.

Estate of Nelco, Ltd., Inc., 250 B.R. 74, 78 (E.D. Va. 2000). All three elements must be met for

leave to be granted. See In re Air Cargo, Inc., CCB-080587, 2008 WL 2415039, at *3 (D. Md.

June 11, 2008); KPMG Peat Marwick, 250 B.R. at 79; see also Coalition for Equity and

Excellence in Maryland Higher Educ. v. Maryland Higher Educ. Comm’n, CCB-06-2773, 2015

WL 4040425, at *6 (D. Md. June 29, 2015).

       A district court will not hear an interlocutory appeal when parties merely “‘disagree as to

a Bankruptcy Court’s interlocutory order, but rather only where substantial ground for

disagreement exists as to the controlling issues of law that informed the order.’” In re

Pawlak, 520 B.R. at 184 (quoting In re Air Cargo, Inc., 2008 WL 2415039, at *3); see KPMG

Peat Marwick, 250 B.R. at 79. “An issue presents a substantial ground for difference of opinion

if courts, as opposed to parties, disagree on a controlling legal issue.” Lynn v. Monarch

Recovery Mgmt., Inc., 953 F. Supp. 2d 612, 624 (D. Md. 2013).

       In the motion to dismiss filed in the Bankruptcy Court, Johnson raised two issues. In his

Motion here, he focuses largely on the second of those issues, concerning the statute of

limitations. See ECF 1 at 2-3. However, the Bankruptcy Court explicitly declined to resolve the

limitations argument. And, under Rule 12(b)(6), courts ordinarily do not resolve affirmative
                                                9
               Case 19-00183 Doc 44 Filed 05/08/20 Page 10 of 15
         Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 10 of 15



defenses, such as the statute of limitations. King v. Rubenstein, 825 F.3d 206, 214 (4th Cir.

2016); Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc). Therefore, I will

focus on Johnson’s contention concerning dischargeability of the debt under 11 U.S.C.

§ 532(a)(2)(A). ECF 1 at 3.

                                1. Controlling Question of Law

       As indicated, the district court should grant leave for an interlocutory appeal when,

among other things, the order in issue involves a controlling question of law. Notably, “[a]n

order involves a controlling question of law when reversal of the bankruptcy court’s order would

be dispositive of the case as either a legal or practical matter and determination of the issue on

appeal will materially affect the outcome.” In re Minh Vu Hoang, 2011 WL 6296839, at

*2; accord In re Rood, 2010 WL 4923336, at *4; In re Pawlak, 520 B.R. at 183; See also KPMG

Peat Marwick, 250 B.R. at 78 (stating that a controlling question of law is “a narrow question of

pure law whose resolution will be completely dispositive of the litigation, either as a legal or

practical matter, whichever way it goes.”) (citing Fannin v. CSX Transp. Inc, 873 F.2d. 1438

(table), 1989 WL 42583, at *5 (4th Cir. 1989)). “Factual determinations and appeals presenting

a question of law and fact are not appropriate for interlocutory review.” In re Pawlak, 520 B.R.

at 183 (quoting In re ASC, Inc., 386 B.R. 187, 196 (E.D. Mich. 2008)).

       The State claimed Johnson made an affirmative representation of eligibility for

unemployment benefits.        The Bankruptcy Court correctly accepted the truth of CCU’s

allegations, solely for purposes of the Rule 12(b)(6) motion filed by Johnson. See ECF 1-3 at 2.

The Bankruptcy Court also analyzed the Supreme Court’s discussion in Lamar, Archer & Cofrin,

LLP v. Appling, __U.S.__, 138 S. Ct. 1752 (2018) with respect to the phrase “statement

respecting the debtor’s financial condition.” The Bankruptcy Court stated, ECF 1-3 at 7-8:



                                               10
       Case 19-00183 Doc 44 Filed 05/08/20 Page 11 of 15
 Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 11 of 15



        To state a misrepresentation claim under §523(a)(2)(A), a plaintiff must
assert four elements: (1) a fraudulent misrepresentation; (2) that induces another
to act or refrain from acting; (3) causing harm to the plaintiff; and (4) the
plaintiff's justifiable reliance on the misrepresentation. [In re] Biondo, 180 F.3d
[126], 134 [(4th Cir. 1999)]; Miller v. Cigna Ins. Co., 311 B.R. 57, 61 (D. Md.
2004). In order to satisfy §523(a)(2)(B), a plaintiff must prove the debtor: (1) used
a statement in writing respecting the debtor’s or an insider’s financial condition;
(2) that was materially false; (3) that the creditor reasonably relied upon; and (4)
that the debtor made with intent to deceive. Guaranty Residential Lending, Inc. v.
Koep, 334 B.R. 364, 372-373 (Bankr. D. Md. 2005) (citing Ins. Co. of N. Am. v.
Cohn, 54 F.3d 1108, 1114 (3d Cir. 1995)).

       As is apparent from the statutory framework, if all other elements are met,
a materially false “statement respecting the debtor’s . . . financial condition” must
be in writing to be excepted from discharge. §523(a)(2)(B). Misrepresentations
that are not respecting the debtor’s financial condition are excepted under
§523(a)(2)(A).

        The Supreme Court addressed the meaning of the phrase “statement
respecting the debtor’s financial condition” in Lamar, Archer & Cofrin, LLP v.
Appling, --- U.S. ---, 138 S.Ct. 1752, 201 L.Ed.2d 102 (2018). The Court held that
a statement about a single asset can be a statement respecting the debtor’s
financial condition within the meaning of §523(a)(2). Lamar, 138 S.Ct. at 1758.
More pertinent here, the Court interpreted §523(a)(2)(B) broadly and held that a
statement is “respecting” a debtor’s financial condition “if it has a direct relation
to or impact on the debtor’s overall financial status.” Id. at 1761.

        Relying on Lamar, defendant contends the alleged misrepresentations in
the complaint concern his employment status and have a direct relation to or
impact on his overall financial status. He argues, therefore, the alleged
misrepresentations are statements respecting his financial condition and must be
in writing to provide an exception from discharge.

        The petitioner in Lamar argued that a broad reading of the phrase
“statement respecting the debtor’s financial condition” would give §523(a)(2)(B)
“an implausibly broad reach, such that little would be covered” by §523(a)(2)(A).
Id. at 1763. The Court disagreed. It gave as examples of viable claims under
§523(a)(2)(A) cases where defendants continued to collect Social Security
disability benefits by failing to report changes in employment despite a legal duty
to do so. Id. at n. 4. It cited to two cases with approval, In re Tucker, 539 B.R. 861
(Bankr. D. Idaho 2015) and In re Drummond, 530 B.R. 707, 710, and n. 3 (Bankr.
E.D. Ark. 2015), expressly noting Drummond’s holding that “the requirement of
the debtor to notify [the Social Security Administration] if she returns to work is
not a statement that respects the debtor’s financial condition.” Id. Lamar,
therefore, supports the positions that a statement concerning employment or
underemployment is not a statement respecting the debtor’s financial condition.

                                         11
               Case 19-00183 Doc 44 Filed 05/08/20 Page 12 of 15
         Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 12 of 15




       The Bankruptcy Court then addressed Johnson’s efforts to distinguish Lamar’s discussion

of social security benefits from unemployment benefits, finding the argument unpersuasive. It

reasoned, id. at 8-9:

              Defendant contends that the Social Security disability cases differ from his
       case because in the Social Security cases, no representation is made by the
       claimant. He argues the Supreme Court recognized an exception to §523(a)(2)(B),
       allowing the claims to be brought under §523(a)(2)(A) because otherwise the
       Social Security Administration could never assert a claim for dischargeability
       based on the failure of a claimant to notify it of employment. He contends there is
       no need for such an exception here, because plaintiff alleges he made a
       misrepresentation.

               The court disagrees with defendant’s effort to differentiate Lamar. It is
       true that DLLR’s procedures described in the complaint for the continued receipt
       of benefits are the mirror image of the Social Security benefits procedures
       described in Tucker and Drummond. Under DLLR’s procedures, the claimant will
       only continue to receive benefits if the claimant makes the representation through
       Telecert or Webcert that he or she remains unemployed or underemployed. In the
       Social Security context, the claimant continues to receive benefits until he or she
       notifies the Social Security Administration of employment. Tucker, 539 B.R. at
       862- 863.

               This distinction is relevant in considering whether there has been a
       misrepresentation in the first place. In the Social Security cases, no affirmative
       misrepresentation can be alleged because the claimant continues to receive a
       benefit without saying anything. The courts nevertheless conclude that, because
       the claimant is under a duty to speak, the failure to report employment is an
       implied misrepresentation made by the claimant that he or she remains
       unemployed, and the implied misrepresentation is actionable under §523(a)(2)(A).
       See, e.g., Tucker, 539 BR at 866-868.

               The distinction is not pertinent to the case before the court. Plaintiff
       alleges that, under the DLLR procedure, defendant signed on to Telecert and
       Webcert and stated through that format that he was not employed, when he was
       employed. Plaintiff therefore alleges defendant made an affirmative
       misrepresentation, and there is no need to consider whether an implied
       misrepresentation is alleged. What is pertinent here is that, in the Social Security
       cases, once the court determined that the claimant made an implied
       misrepresentation that she was unemployed, the courts determined that the
       implied misrepresentation was not one respecting the debtor’s financial condition.
       It is that determination that the Supreme Court gave as an example of an
       appropriate claim under §523(a)(2)(A). Accordingly, Lamar supports the

                                               12
               Case 19-00183 Doc 44 Filed 05/08/20 Page 13 of 15
         Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 13 of 15



       conclusion that a misrepresentation concerning employment status is not one
       respecting a debtor’s financial condition and can provide the basis for a claim
       under §523(a)(2)(A).

       Judge Catliota concluded that the State adequately pleaded that Johnson alleged an

affirmative misrepresentation.    Because the Bankruptcy Court determined that “statements

concerning employment status are not statements respecting the debtor’s financial condition,” it

concluded that it need not resolve whether the statement under § 523(a) must be in writing. Id. at

10.

       The conclusion that claims for unemployment benefits are not statements concerning

financial condition is a controlling question of law. If Judge Catliota erred as a matter of law in

his legal conclusion, then it would follow that the CCU did not state a claim.

                 2. Difference of Opinion as to the Controlling Question of Law

       As outlined, an interlocutory appeal is not warranted unless, inter alia, there is substantial

ground for a difference of opinion as to a controlling question of law. However, this criterion is

not satisfied when parties merely “disagree as to a Bankruptcy Court’s interlocutory order,” but

there is no “substantial ground for disagreement . . . as to the controlling issues of law that

informed the order.” In re Air Cargo, Inc., 2008 WL 2415039, at *3; see also In re Pawlak, 520

B.R. at 184.

       Of relevance here, “an interlocutory appeal will lie only if a difference of opinion

exists between courts on a given controlling question of law, creating the need for an

interlocutory appeal to resolve the split or clarify the law.” KPMG Peat Marwick, 250 B.R. at 83

(emphasis in original).   The burden is on the movant to demonstrate that such substantial

disagreement exists. See Lynn, 953 F. Supp. 2d at 626 (“What matters is whether the movant has

shown a substantial ground for differences of opinion among the courts.”)



                                                13
                 Case 19-00183 Doc 44 Filed 05/08/20 Page 14 of 15
           Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 14 of 15



       Johnson argues that the Bankruptcy Court’s analysis involves “questions of law to which

there appears to be no controlling decisions of either the U.S. Supreme Court or the Fourth

Circuit Court of Appeals.” ECF 1, ¶ 21. Further, he contends that “no federal circuit court of

appeals has issued an opinion regarding the questions presented here.” Id. ¶ 22. And, he argues

that the “questions presented are pervasive and recurring within the District.” Id. ¶ 24.

       The State counters that Johnson has failed “to offer any evidence of disagreement

between courts as to §523(a)(2)(A)’s applicability to a debtor’s statements concerning

employment status and, thus, [he] fails to meet its [sic] burden of proof.” ECF 2, ¶ 9. The State

adds that Johnson “seems to tacitly acknowledge a lack of any judicial disagreement. . . .” Id.

       To support his position, Johnson has not cited to even a single case that comes to a

conclusion at odds with the ruling of Judge Catliota, who determined that a claim for

unemployment benefits is not a statement concerning the debtor’s financial condition. Indeed,

Mr. Johnson suggests that the issue is one of first impression. But, an issue of first impression is

insufficient to create the substantial disagreement required under this analysis. “‘[T]he mere

presence of a disputed issue that is a question of first impression, standing alone, is insufficient

to demonstrate a substantial ground for difference of opinion.’” Lynn, 953 F. Supp. 2d at 624

(quoting In re Flor, 79 F.3d 281, 284 (2d Cir. 1996)).

       However, “when a matter of first impression also ha[s] other grounds for difference of

opinion—and met the other two criteria—district courts in this circuit have certified the issue for

interlocutory appeal.” Kennedy v. Villa St. Catherine, Inc., PWG-09-3021, 2010 WL 9009364,

at *2 (D. Md. June 16, 2010).5 But, as Judge Bennett of this Court has explained, the Kennedy

Court concluded that there was “substantial ground for difference of opinion … specifically

       5
          At the time Kennedy was decided, Judge Grimm was a Magistrate Judge. He now
serves as a District Judge.

                                                14
               Case 19-00183 Doc 44 Filed 05/08/20 Page 15 of 15
         Case 1:19-cv-02821-ELH Document 5 Filed 05/08/20 Page 15 of 15



because the issue before the Court ‘[was] a matter of fundamental rights.’” Goodman v.

Archbishop Curley High School, Inc., 195 F. Supp. 3d 767, 774 (D. Md. 2016) (citing Kennedy,

2010 WL 9009364 at *3). In contrast, this case does not present such a situation.

       In Lamar, the Supreme Court cited In re Tucker, 539 B.R. 861 and In re Drummond, 530

B.R. 707, for the proposition that a debt is nondischargeable under § 523(a)(2) when an

individual has received an overpayment of social security benefits as a result of failing to report

changes in employment. Lamar, 138 S. Ct. at 1763 n.4. The requirement of a debtor to report

changes in employment to the Social Security Administration “‘is not a statement that respects

the debtor’s financial condition.’” Id. (citing In re Drummond, 530 B.R. at 710, n.3). The

Bankruptcy Court analogized this reasoning to unemployment benefits,

       In my view, Johnson has not met his burden on this prong of the analysis. Therefore, I

need not consider the third criterion: whether an immediate appeal would materially advance the

termination of the litigation or otherwise simplify the trial. Coalition for Equity and Excellence,

2015 WL 4040425, at *6.

                                           III.        Conclusion

       For the aforementioned reasons, I shall deny the Motion (ECF 1). An Order follows.



Date: May 8, 2020                                                     /s/
                                                               Ellen L. Hollander
                                                               United States District Judge




                                                  15
